



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Daley, 2016 ONCA 564

DATE: 20160713

DOCKET: C61400

Rouleau, Hourigan and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Angel Elizabeth Mae Daley

Appellant

Erin Dann, for the appellant

Jeanette Gevikoglu, for the respondent

Heard:  July 6, 2016

On appeal from the conviction entered on September 16,
    2015 by Justice Russell M. Raikes of the Superior Court of Justice.

ENDORSEMENT

[1]

The appellant appeals her conviction for possession of fentanyl for the
    purpose of trafficking.

Background

[2]

On April 11, 2014, the appellant attended a Money Mart in Sarnia and
    attempted to pawn some jewellery. Another woman who was with the appellant, Sharon
    Stockton, stayed in the appellants car. The employee of the store called the
    police as the jewellery bore some resemblance to photos of stolen jewellery he
    had seen in an OPP flyer.

[3]

The police arrived and the appellant was detained in the store for approximately
    40 minutes without being advised of her right to counsel. In response to a
    question from the police, the appellant informed them she had arrived by car
    and directed their attention to the parking lot.

[4]

Another police officer arrived at the scene and approached Ms. Stockton,
    who was still sitting in the appellants car. When she reached into her purse
    for ID, the police officer saw a piece of jewellery that he thought resembled
    one in the OPP flyer. He arrested Ms. Stockton and searched the appellants
    car. He found two purses in it, which he also searched. In one of the purses,
    he found a knife. After the appellant identified it as her purse, he arrested
    her for possession of a prohibited weapon. During her arrest, he searched her
    person and found seven fentanyl patches in her jacket pocket. The appellant was
    charged with possession of fentanyl for the purpose of trafficking.

Trial Decision

[5]

At trial, the appellant argued that the fentanyl should be excluded
    because her ss. 8, 9, and 10(b) rights under the
Canadian Charter of Rights
    and Freedoms
had been violated.

[6]

The trial judge agreed that the appellants s. 10(b) rights had been
    violated. He found that the failure of the police to caution the appellant and
    advise her of her right to counsel was patent and that there was no excuse
    for it. However, he did not conduct a s. 24(2) analysis because he found that
    the violation did not impugn the subsequent searches.

[7]

The trial judge held there was no s. 9 breach because the appellants
    detention was not arbitrary, except to the extent she was not advised about her
    right to counsel.

[8]

With respect to s. 8, the trial judge held that the officer had
    sufficient grounds to arrest Ms. Stockton and that the search of the purse,
    incident to Ms. Stocktons arrest, was reasonable.

Issues

[9]

The appellant argues that the trial judge erred by: (1) requiring a
    causal connection between any s. 10(b) violation and the obtaining of evidence,
    (2) concluding her s. 9 rights had not been violated, and (3) concluding her s.
    8 rights had not been violated. She further argues that the fentanyl should be
    excluded from the evidence pursuant to s. 24(2) of the
Charter
.

Analysis

(a) Section 10(b)

[10]

The appellant argues that the trial judge erred in declining to conduct
    a s. 24(2) analysis as a consequence of the s.10 (b) violation. We agree that the
    trial judge proceeded under the mistaken belief that the appellant had to
    demonstrate a causal connection between a breach and the obtaining of evidence.

[11]

In order to trigger the s. 24(2) analysis, all the appellant had to
    demonstrate was that the evidence sought to be excluded was obtained in a
    manner that infringed her
Charter
rights. This does not require that
    the violation cause the police to obtain the evidence, only that there be a
    nexus or connection between the two. In this case, there was a clear temporal
    and contextual connection between the violation of the appellants s. 10(b)
    rights, the discovery of the knife in her purse, and, ultimately, the discovery
    of the fentanyl.

(b) Section 9

[12]

Turning to the alleged s. 9 violation, the trial judge held that despite
    the failure to provide the appellant with her s. 10(b) rights during the 40-minute
    investigative detention, the detention was not arbitrary. He concluded:

In my view, in the circumstances of this case, 40 minutes is
    not so long a detention to be arbitrary, given the pieces of jewelry, the
    number of them, and the quality of the flyer that they were trying to compare
    to.

[13]

The problem with this conclusion is that there was no evidence at trial
    regarding the number of the pieces of jewellery. There was also no basis on
    which to make an objective assessment of this issue because the flyer was not
    introduced into evidence.

[14]

The evidence about the activities of the police officers in the store
    was limited to the officers testimony that they spent an unspecified portion
    of their time in the store comparing an unspecified number of pieces of
    jewellery to the flyer. In our view, the lack of explanation regarding what
    occurred at the store coupled with the failure of the officers to give the
    appellant her s.10 (b) rights over the course of 40 minutes made the detention
    arbitrary.

(c) Section 8

[15]

The trial judge found that the police officer saw a piece of jewellery
    in Ms. Stocktons purse that resembled one of the pieces he had just observed in
    the OPP flyer. The officer testified that he did not arrest Ms. Stockton
    so that he could search the appellants car but because he thought the
    information rose to the level of reasonable and probable grounds to believe she
    had committed an offence. It was open to the trial judge to accept this
    evidence and conclude that the officer had reasonable and probable grounds for
    arresting Ms. Stockton.

[16]

The subsequent search of the appellants purse was also reasonable, as a
    search incident to Ms. Stocktons arrest. The purse was immediately beside Ms. Stockton
    and it was open. The police officer was entitled to search it for evidence of
    the offence, weapons, or means of escape  i.e. for contraband that Ms.
    Stockton might have disposed of there. Thus, the search was connected to the
    reason for the arrest. Accordingly, there is no basis to interfere with the
    conclusion that the search did not violate the appellants s. 8 rights.

(d) Section 24(2)

[17]

As noted above, the trial judge did not conduct a s. 24(2) analysis and
    thus it falls to this court to conduct the analysis mandated by
R. v. Grant
,
    2009 SCC 32, [2009] 2 S.C.R. 353.

[18]

The nature of the state conduct in this case militates in favour of
    exclusion. The breach of s. 10(b) was patent and unexplained  in an area of
    law that is not complex or unsettled. These were not minor or inadvertent
    breaches of ss. 9 and 10(b). There were no extenuating circumstances to explain
    or attenuate the seriousness of the officers conduct. Overall, the police
    conduct in this case demonstrated a disregard for well-established
Charter
rights.

[19]

The next issue is the impact of the breach on the
Charter
protected interests of the
    appellant. The impact of a breach may range from fleeting and technical to
    profoundly intrusive:
Grant
, at para. 76. The impact on the
    appellants
Charter
rights was substantial. The arbitrary detention
    was not fleeting. The appellant was detained for 40 minutes and never advised
    of her right to counsel. Furthermore, it is at least possible that what
    followed  talking to Ms. Stockton in the appellants car, her arrest, the
    search of the car and purse, the discovery of the knife, and the appellants
    own arrest  might not have occurred but for this violation.

That said, the detention was minimally
    intrusive and she was not searched incidental to her detention. On balance,
    this factor militates in favour of the exclusion of the evidence.

[20]

Turning to the truth-seeking function of the criminal trial process,
    society has an interest in the prosecution of persons who possess narcotics for
    the purpose of trafficking. Fentanyl is a very dangerous drug. The exclusion of
    this reliable and objective evidence would defeat the prosecutions ability to
    prove the case against the appellant and would undermine the truth-seeking
    function of the justice system. Thus, the third inquiry favours the admission
    of the evidence.

[21]

In balancing the three factors, we are of the view that the admission of
    the evidence would bring the administration of justice into disrepute. The
    conduct of the police in failing to provide the appellant with her s. 10(b)
    rights over the course of 40 minutes while they conducted an investigation was serious.
    The impact on the appellants
Charter
-protected rights was
    substantial. In our view, these factors outweigh the third factor in the
Grant
analysis.

Disposition

[22]

Accordingly, for the foregoing reasons, we would exclude the fentanyl
    from the evidence. Given its exclusion, the conviction cannot stand and must be
    quashed. The appeal is allowed.

Paul
    Rouleau J.A.

C.W.
    Hourigan J.A.

G.
    Pardu J.A.


